Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 1 of 37 Page ID #:9


   ~..



              '                  '"~.                             "''



               1 LTL ATTORNEYS LLP
                 David W. Ammons(Bar No. 187168)
              2
                  david.ammons@ltlattomeys.com                                              =~
              3 David A. Crane(Bar No. 305999)                                  ~~
              4 david.crane@ltlattorneys.com
                 300 South Grand Ave., 14th Floar
              5 Los Angeles, CA 90071                                                       =T'=~
              6 Phone:(213)612-8900                                              ~          ~'?
                 Fes:(213)612-3773                                               ~          ~
              7
              8 Peter Safirstein (Pro Hac Vice Pending)
                 SAFIRSTEIN METCALF LLP
              9 350 Fifth Ave., 59~' Floor
                 New York, NY 10118
             10 Telephone:(212) 201-2855
                 Facsimile:(212)201-2858
             11
                 Hung G. Ta(Pro Hac Vice Pending)
             12 HUNG G.TA,ESQ.PLLC
             13 250 Park Avenue, 7th Floor
                 New York, NY 10177
             14 Telephone:(646)453-7288                                 ~ ._    ~P*~~
             15
                 Attorneys for Plaintiff                                       ~—    2019
             16 Jeffery Kocen                                                  _
             17
                [Additional counsel appear on signature page)
             18
             19                    UNITED STATES DISTRICT COURT
             20                  CENTRAL DISTRICT OF CALIFORNIA
             21 JEFFERY KOCEN,Derivatively and on         Case N~ V 1 ~ ~ l,J
                Behalf of OSI SYSTEMS,INC.,
             22
                                                          [FILED UNDER SEAL]
             23                   Plaintiff,
                                                          VERIFIED STOCKHOLDER
             24
                      v.                                  DERIVATIVE COMPLAINT
             25                                           FILED UNDER SEAL
                DEEPAK CHOPRA, AJAY MEHRA,                PURSUANT TO L.R. 79-5.2.1 (ii)
             26
                WILLIAM F. BALLHAUS,GERALD
             27 CHIZEVER,STEVEN C. GOOD,                  JURY TRIAL DEMANDED
                JAMES B. HAWKINS,MEYER
             28

                                   VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 2 of 37 Page ID #:10




   1 LTL ATTORNEYS LLP
     David W. Ammons(Bar No. 1.87168)
   2
      david.ammons@ltlattorneys.com
                                                                                      ~~
   3 David A. Crane (Bar No. 305999)                                     ~-
      david.crane@ltlattorneys.com
   4
     300 South Grand Ave., 14th Floor
   5 Los Angeles, CA 90071
     Phone:(213)612-8900
   6
     Fax:(213)612-3773
   7
     Peter Safirstein (Pro Hac Vice Pending)
   8
     SAFIRSTEIN METCALF LLP
   9 350 Fifth Ave., 59`" Floor
     New York, NY 10118
  10 Telephone:(212) 201-2855
     Facsimile:(212) 201-2858
  11
     Hung G. Ta (Pro Hac Vice Pending)
  12 HUNG G. TA,ESQ.PLLC
  13 250 Park Avenue, 7th Floor
     New York, NY 10177
  14 Telephone:(646)453-7288
                                                                              ..~
  15
     Attorneys for Plaintiff
  16 Jeffery Kocen                                                                    2019
  17                                                                CIerK, US District
     [Additional counsel appear on signature page)                       couRTas~2
  18
  19                   UNITED STATES DISTRICT COURT

  20                  CENTRAL DISTRICT OF CALIFORNIA

  21 JEFFERY KOCEN,Derivatively and on          Case I`~.~ 1   ~                 ,,        ,
                                                                                               -F~
     Behalf of OSI SYSTEMS,INC.,
  22                                           [FILED UNDER SEAL]
  23                   Plaintiff,
                                               VERIFIED STOCKHOLDER
  24
           v.                                  DERIVATIVE COMPLAINT
  25                                           FILED UNDER SEAL
    DEEPAK CHOPRA, AJAY MEHRA,                 PURSUANT TO L.R. 79-5.2.1 (ii)
  26
    WILLIAM F. BALLHAUS,GERALD
 27 CHIZEVER,STEVEN C. GOOD,                   JURY TRIAL DEMANDED
    JAMES B. HAWKINS,MEYER
 28


                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 3 of 37 Page ID #:11




   1 LUSKIN, and DAVID T. FEINBERG,
   2                  Defendants,
   3       and

   4 OSI SYSTEMS,INC.
     Nominal Defendant.
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 4 of 37 Page ID #:12




   1              VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
   2         1.    Plaintiff, Jeffery Kocen ("Kocen" or "Plaintiff'), by and through his
   3 undersigned attorneys, brings this Verified Shareholder Derivative Complaint
   4 ("Complaint") in the name of and on behalf of nominal Defendant OSI Systems, Inc.
   5 ("OSI" or the "Company") against certain directors and officers of OSI named herein.
   6 Plaintiff brings his claim based on personal knowledge as to his own acts, and on
   7 information and belief as to all other allegations, based on an investigation by counsel,
   8 including:(a)review and analysis of public filings made by OSI and other persons with
   9 the Securities and Exchange Commission ("SEC");(b) review and analysis of press
  10 releases and other publications caused to be disseminated by certain of the Defendants
  1 1 and other persons; (c) review of news articles, shareholder communications, and
  12 postings on OSI's websites concerning the Company's public statements; (d)
  13 statements made in a securities fraud filing, captioned Arkansas Teacher Retirement
  14 System and John A. Prokop v. OSI Systems, Inc., et al, No. 17 CV 17-08841-VAP
  15 (SIB)(C.D. Cal.) ("Securities Complaint"); (e) review of confidential OSI records
  16 obtained by means of a request for inspection of books and records under 8 Del. C. §
  17 220; and(~ review of other publicly available information concerning OSI and other
  18 persons.
  19                          SUMMARY OF THE ACTION
 20         2.     This is a shareholder derivative action brought by an OSI shareholder on
 21 behalf of the Company against certain of its officers and directors seeking remedy for
 22 the breaches by OSI's board of directors ("Board") and senior officers in abdicating
 23 their fiduciary duty of oversight with respect to the Company's turnkey contract with
 24 the Government of Albania (the "Albanian Contract").
 25         3.     OSI has three operating divisions: (a) Security, which provides security
 26 and inspection systems, turnkey security screening solutions and related services under
 27
 28

                           VERIFIED SHAREHOLDER DERNATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 5 of 37 Page ID #:13




   1 the "Rapiscan Systems" trade names; (b) Healthcare; and (c) Optoelectronics and
   2 Manufacturing.
   3        4.     On August 21, 2013, OSI announced in a press release that its Security
   4 division, Rapiscan Systems, was awarded afifteen-year contract by the Government of
   5 Albania to "provide turnkey cargo and vehicle security screening services at various
   6 sites throughout the Country" (the "Albanian Contract"). OSI touted the Albanian
   7 Contract as a "significant award." The Company further announced that it anticipated
   8 gross revenues ranging from $150 million to $250 million over the term of the
   9 agreement.
  10        5.     OSI, however, apparently relied on bribes of Albanian government
  1 1 officials to win the Albanian Contract.
  12        6.     On December 6, 2017, Muddy Waters Research ("Muddy Waters"), a
  13 widely-followed short-seller, published a scathing examination of OSI's business
  14 dealings     with    the    Government      of    Albania    (report   available    at:
  15 http:/iwww.mliddy~~~atersr~eseai-ch.co~n/research/). In that publication, Muddy Waters
  16 published their conclusion that the Company "was rotten to the core." In support of
  17 this contention, they cited evidence that the Company had "obtained a major turnkey
  18 contract in Albania through corruption" and that there had been an "unannounced
  19 transfer of49% of[OSI's] project company, S2 Albania SHPK,to a holding company
  20 owned by an Albanian doctor, for consideration of less than $5.00."
  21        7.     The Muddy Waters report further indicated that the Company's financial
  22 statements were materially misstated as a result of, among other things, the failure to
  23 properly record income from the Albanian Contract.
  24        8.     OSI responded to the Muddy Waters report in a press release on the same
  25 date, December 6,2017, but did not deny any of the allegations of corruption involving
  26 the Albanian Contract.
  27

  28 '       The Security Division also utilized the trade name "AS&E."
                                                  2
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 6 of 37 Page ID #:14




   1         9.     On January 31, 2018, Muddy Waters responded to the Company's press
   2 release with an additional report.         In that report, Muddy Waters stated that its
   3 conclusion was unchanged and that it still believed OSI was "rotten to the core."
   4 Moreover, as to the Albanian Contract, Muddy Waters,in addition to a number of other
   5 points, questioned the viability of the contract in the absence of corruption (report
   6 available at: http:i/ww~e.~nuddy~~~atersi-esearcl~.coi~~%'t-esearch~).
   7         10.    On the following day, February 1, 2018, OSI announced in a Form 8-K
   8 filing that the SEC had commenced an investigation into the Company's compliance
   9 with the Foreign Corrupt Practices Act("FCPA"). The United States Attorney's Office
  10 for the Central District of California also stated that it intended to request information
  1 1 related to the Company's compliance with the FCPA. Both federal investigations were
  12 said to have been in response to the Muddy Waters reports.
  13         11.    In the February 1, 2018 Form 8-K filing, the Company also announced
  14 that both the SEC and the Department of Justice were investigating trading in the
  15 Company's securities and that, "[i]n relation to the matters that are the subject of the
  16 trading-related investigation, the Company has taken action with respect to a senior-
  17 level employee."
  18         12.    The investing public reacted swiftly and severely to the news surrounding
  19 the Company. The Company's stock (traded on the New York Stock Exchange)closed
  20 at $84.07 on December 5, 2017. The next day, following the publication of the first
  21 Muddy Waters report, the stock closed at $59.52 on very heavy volume. Although the
  22 stock price recovered some of its losses in the interim, the stock price dropped
  23 approximately $12.00/share on the news ofthe government investigations on February
  24 1, 2018. As of January 8, 2019, the stock closed at $71.39 —still significantly below
  25 where the stock traded at prior to the Muddy Waters disclosures.
  26         13.    The Company is currently facing federal securities lawsuits in this district.
  27         14.    Stunningly, following the widespread news of the corrupt Albanian
  28 Contract, the Board acted to significantly increase the compensation of OSI's CEO,
                                                    3
                            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 7 of 37 Page ID #:15




   1 founder and Chairman, Deepak Chopra. As reported in the Company's Form 10-Q for
   2 the first quarter of 2018: "On December 31, 2017, we and Deepak Chopra, our Chief
   3 Executive Officer, entered into an amendment to Mr. Chopra's employment agreement
   4 that, among other things, provides fora $13.5 million bonus payment to Mr. Chopra
   5 on or within 45 days of January 1, 2024 contingent upon Mr. Chopra's continued
   6 employment with us through that date, subject to accelerated payout terms in the event
   7 of Mr. Chopra's death or disability after January 1, 2019. The bonus is recorded in the
   8 financial statements over the remaining term of the employment agreement."
   9         15.   This award to Chopra, timed soon after the publication of the Muddy
  10 Waters report, is particularly troublesome given the Company's history of poor
  1 1 corporate governance. A significant portion of the Company's revenues over the years
  12 have resulted from contracts with the U.S. government. Yet the Company has been
  13 accused over the years of defrauding the U.S. government in connection with these
  14 contracts. The Company was threatened with "debarment" by the U.S. government
  15 and the U.S. government terminated a $67.1 million contract after concluding that for
  16 the period between 2010 and 2013,OSI's wholly-owned subsidiary, Rapiscan Systems,
  17 Inc., "provided false or misleading information to the Government."
  18         16.    The Company's troubles with the government also resulted in OSI
  19 entering into a 30-month Administrative Agreement with the government in June 2013
  20 pursuant to which, among other things, the Company undertook specific corporate
  21 governance changes. The Company was also the subject of a federal securities class
  22 action that settled for $15 million in 2015 as well as a derivative lawsuit, prosecuted
  23 by this plaintiff(among others)in this federal district which also resulted in a settlement
  24 that was finally approved on May 2, 2017 (In Re: OSI Systems, Inc. Derivative
  25 Litigation, 14-cv-02910-MWF)("Derivative Settlement"). The Derivative Settlement
  26 mandated that OSI undertake remedial corporate governance changes.
  27         17.   On January 11, 2018, Plaintiff Kocen sent a books and records demand to
  28 the Company pursuant to 8 Del. C. § 220 ("Demand"), seeking to obtain documents
                                                  4
                           VERIFIED SHAREHOLDER DERiVATNE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 8 of 37 Page ID #:16




   1 related to the Albanian Contract. Plaintiff's investigation included numerous follow
   2 up requests to the Company.
   3         18.    OSI produced more than 1,200 pages of documents responsive to the
   4 Demand on March 16, 2018, April 6, 2018, June 7, 2018, July 28, 2018, August 17,
   5 2018 and August 31, 2018.
   6         19.    The documents produced pursuant to the Demand demonstrate a complete
   7 lack of supervision by OSI's Board and a breach of the Board's fiduciary duties.
   8                            JURISDICTION AND VENUE
   9         20.    This Court has diversity jurisdiction over this action under 28 U.S.C.
  10 § 1332. Plaintiff and Defendants are citizens of different states and the amount in
  1 1 controversy exceeds the sum or value of $75,000, exclusive of interest and costs.
  12         21.    This Court has personal jurisdiction over each of the Defendants because
  13 each Defendant is either a corporation conducting business and maintaining operations
  14 in this District, or an individual who is either present in this District for jurisdictional
  15 purposes, or has sufficient minimum contacts with this District so as to render the
  16 exercise ofjurisdiction by this Court permissible under traditional notions of fair play
  17 and substantial justice.
  18         22.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because: (i)
  19 one or more of the Defendants either resides or maintains executive offices in this
  20 District; (ii) a substantial portion of the transactions and wrongs complained of herein
  21 occurred in this District; and (iii) Defendants have received substantial compensation
  22 and other transfers of money in this District by doing business and engaging in
  23 activities having an effect in this District.
  24                        PARTIES AND OTHER PERSONS
  25         A.     Plaintiff
  26         23.    Plaintiff Jeffery Kocen has owned OSI common stock continuously since
  27 January 2001. Plaintiff is a citizen of Kansas.
  28         B.     Nominal Defendant
                                                     5
                            V ERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 9 of 37 Page ID #:17




       1     24.      Nominal Defendant OSI Systems, Inc. is a Delaware corporation with its
    2 principal executive offices located in Hawthorne, California.
    3        C.       Executive and Director Defendants
    4        25.      Defendant Deepak Chopra ("Chopra") is a founder of OSI, and has been
    5 an OSI director since 1987, and Chairman of OSI's Board since 1992. Chopra also
    6 serves as President and Chief Executive Officer ("CEO") of OSI, as well as of many
    7 of OSI's subsidiaries. Defendant Chopra is a citizen of California.
    8        26.     Defendant Ajay Mehra ("Mehra") has been a member of OSI's Board
    9 since March 1996. Mehra is OSI's Executive Vice President, and President of OSI
   10 Solutions Business. Mehra and Chopra are cousins. Defendant Mehra is a citizen of
   1 1 California.
   12        27.     Defendant William F. Ballhaus ("Ballhaus") has served as a director of
   13 the Board since May 2010. Ballhaus is a member of the following OSI Board
   14 Committees: Audit, Nominating and Governance, Compensation and Benefits,
   15 Technology (Chair) and Risk Management. Ballhaus is a citizen of California.
   16        28.     Defendant Gerald Chizever ("Chizever") has served as a director of the
   17 Board since October 2016. Chizever is a member of the following OSI Board
   18 Committees: Technology and Risk Management. Chizever is a citizen of California.
   19        29.     Defendant Steven C. Good("Good") has served as a director ofthe Board
  20 since September 1987, shortly after the Company was founded. Defendant Good was
  21 an initial investor in the Company. Defendant Good is Chairman of OSI's Audit
  22 Committee, and a member of OSI's Compensation and Benefits and Risk Management
  23 Committees. Defendant Good is a citizen of California.
  24        30.      Defendant James B. Hawkins ("Hawkins") has served as a director of the
  25 Board since December 2015. Hawkins is a member of the following OSI Board
  26 Committees: Audit, Nominating and Governance (Chair) and Technology. Defendant
  27 Hawkins is a citizen of California.
  28        31.      Defendant Meyer Luskin ("Luskin") has served as a director of the Board
                                                 6
                            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 10 of 37 Page ID #:18




    1 since February 1990. Luskin is a member of the following OSI Board Committees:
    2 Audit, Compensation and Benefits (Chair) and Risk Management. Luskin is a citizen
    3 of California.
    4        32.    Defendant Dr. David T. Feinberg ("Feinberg") is a former OSI director
    5 and served from March 2010 unti12016. Feinberg was Chairman of OSI's Nominating
    6 and Governance Committee and a member of the Technology Committee. Feinberg is
    7 a citizen of California.
    8        33.    Defendants Chopra, Mehra, Bauhaus, Chizever, Good, Hawkins, Luskin
    9 and Feinberg are collectively referred to as the "Director Defendants."
   10                        SUBSTANTIVE ALLEGATIONS
   1 1 I.    THE ALBANIAN CONTRACT
   12        34.    On August 21, 2013, OSI announced in a press release "that the
   13 Government of Albania has awarded its Security Division, Rapiscan Systems, a
   14 fifteen-year contract to provide turnkey cargo and vehicle security screening services
   15 at various sites throughout the country." In the same press release, the Company further
   16 stated: "Rapiscan Systems intends to provide a comprehensive X-ray screening
   17 program, which will incorporate technology, staffing, systems integration, and
   18 maintenance support at sites throughout Albania. These operational capabilities are
   19 intended to enhance the Albanian government's capability to interdict contraband and
   20 undeclared materials. The Company currently anticipates that total gross revenues may
   21 range from $150 million - $250 million over the term of the agreement. Actual
   22 revenues could differ significantly from the range provided as the generation of
   23 revenue is based upon the volume of cargo and other factors."
   24        35.    The Albanian Contract had been officially entered into on April 10, 2013
   25 with Albania's Ministry of Finance. News reports indicate that the contract was signed
   26 by Jonathan Fleming, then-President of S2 Global, the OSI subsidiary that was
   27 established to contract with the Government of Albania, and by then-Minister of
   28 Finance, Ridvan Bode ("Bode"), a member of the Albanian Democratic Party.
                                                 7
                           V ERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 11 of 37 Page ID #:19




   1 attempted to terminate it.z
   2        43.    In 2014, OSI sought to enforce the Albanian Contract and filed for
   3 arbitration in Vienna seeking compensation in the amount of $359 million.
   4        44.    On April 28, 2015, OSI and the Government of Albania reached a
   5 settlement of the arbitration regarding the Albanian Contract (to be effective on
   6 October 31, 2015) on terms less favorable to OSI and more favorable to the
   7 Government of Albanian. More specifically, the value of the renegotiated Albanian
   8 Contract now contemplated a decrease of more than 100 million Euros in projected
   9 revenue to OSI compared with the previously negotiated contract.
  10        45.    The Company, however, was silent as to the turmoil surrounding the
  1 1 implementation of its previously highly-touted Albanian Contract.        As a result,
  12 investors were led to believe that the Albanian Contract, announced with great fanfare
  13 in a press release in August 2013,3 was steadily progressing.
  14        46.    OSI did not disclose to investors the material information alleged herein
  15 regarding its procurement of the Albanian Contract or the material change in terms
  16 resulting from the arbitration. For example, in June 2014,the Company stated that,"in
  17 Albania,[ ] the construction is ongoing, which is our latest deal, as well as the
  18 equipment." In late August 2014, Defendants disclosed that the Government of
  19 Albania was "halting further progress" of the turnkey contract, but continued to
  20 knowingly conceal the true facts and corrupt history of the turnkey contract, including
  21 the 49% transfer and profit-sharing agreement with ICMS.
  22

  23 ~     See "New `Tax' on Customs," Monitor(an Albanian language publication), July
  24 13, 2015.
           "This significant award from Albania to provide turnkey screening services
  25 3
     builds upon similar long-term agreements awarded by the Puerto Rico ports authority
  26 and Mexico's tax and customs authority. Our strategy of expanding our security
  27 offerings beyond the manufacture and sale of screening and detection equipment by
     providing comprehensive turnkey screening services continues to be well received in
  28 the marketplace."
                                                9
                          V ERIFIED SHAREHOLDER DERiVATNE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 12 of 37 Page ID #:20




    1 II.    THE TRUTH EMERGES REGARDING THE ALBANIAN CONTRACT
   2
    3        47.   On December 6, 2017, Muddy Waters, the noted shortseller, reported that
   4 OSI was "rotten to the core."
    5        48.   In its report, Muddy Waters cited its independent research finding that
   6 "[w]e believe [OSI] obtained a major turnkey contract in Albania through corruption."
    7        49.    Moreover, the report concluded, "[i]t appears to us that [OSI's] accounts
    8 do not reflect the transfer [of49% of OSI's project company]— there are no deductions
    9 for non-controlling interests in the income statement, and February 2017 bond offering
   10 documents appear to show the subsidiary as 100% owned by [OSI]."
   11        50.    According to the Muddy Waters report, the corrupt behavior surrounding
   12 the awarding of the Albanian Contract put OSI's U.S. government contracting business
   13 at significant risk and also put the Company and certain individuals at risk of
   14 prosecution under the FCPA. Muddy Waters estimated that the cost to the Company
   15 could be in the hundreds of millions of dollars.
   16        51.    The Muddy Waters report contained translations from previously
   17 undisclosed Albanian reports referring to the Albanian Contract as the "theft of the
   18 century."
   19        52.    On December 6,2017,OSI issued a press release responding to the Muddy
  20 Waters report. OSI stated that its Albanian Contract was the result of a "public tender."
  21 The Company also stated that its Albanian turnkey security program was run in
  22 partnership with a local company,ICMS,and that significant capital contributions had
  23 been made. At no time did OSI deny any of the allegations of corruption.
  24         53.    On January 31, 2018, Muddy Waters responded to OSI's December 6,
   25 2017 press release with another published report. In that report, Muddy Waters
   26 reiterated its conclusions of corruption in connection with the Albanian Contract.
   27        54.    The next day, on February 1, 2018, OSI announced that both the SEC and
   28 the U.S. Department of Justice were investigating OSI in connection with the
                                                 l0
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 13 of 37 Page ID #:21




    1 allegations set forth by Muddy Waters.
    2 III.   FIDUCIARY DUTIES OF THE DEFENDANTS
    3        A.     Defendants' Duty Under Caremark
   4         55.    By reason of their positions as officers, directors, and fiduciaries of OSI
    5 and because of their ability to control the business and corporate affairs of OSI,
   6 Defendants at all relevant times owed fiduciary duties to OSI and its stockholders,
   7 including the duties of care, loyalty and good faith.
    8        56.    Under In re Caremarklnt'l Inc. Derivative Litigation, 698 A.2d 959(Del.
   9 Ch. 1996) and its progeny, a board of directors of a Delaware corporation, as well as
   10 its officers, have the specific fiduciary duty to:(a)implement an information reporting
   1 1 system and controls; and (b) oversee and monitor the operations of that information
  12 and reporting system. Under the second prong of Caremark, directors and officers
  13 breach their fiduciary duty of loyalty if, having implemented a reporting and
  14 information system and controls, they consciously fail to monitor or oversee its
  15 operations, thus disabling themselves from being informed of risks or problems
  16 requiring their attention.4
  17         57.    The Caremark duty is especially heightened with respect to the
  18 monitoring of fraudulent and criminal conduct, as opposed to other, more general
  19 business risks. As the Delaware Court of Chancery has stated, "Directors should,
  20 indeed must under Delaware law, ensure that reasonable information and reporting
  21 systems exist that would put them on notice of fraudulent or criminal conduct within
  22 the company. Such oversight programs allow directors to intervene and prevent frauds
  23 or other wrongdoing that could expose the company to risk of loss as a result of such
  24 conduct."5 More recently, the court stated that "imposing Caremark-type duties on
  25
  26

  27 4       Stone v. Ritter, 911 A.2d 362, 370 (Del. 2006).
  28 5       In re Citigroup Inc. S'holder Deriv. Litig., 964 A.2d 106, 131 (Del. Ch. 2009).

                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 14 of 37 Page ID #:22




   1 directors to monitor business risk is fundamentally different from imposing on directors
   2 a duty to monitor fraud and illegal activity."6
   3         58.   Here, one of the most significant risks OSI faced was non-compliance
   4 with legal and regulatory requirements regarding the procurement of government
   5 ! contracts in violation of the FCPA. Defendants were well aware that OSI was at a
   6 heightened risk for running afoul of these requirements because the Company had
   7 previously been accused of committing fraud in connection with its government
   8 contracts.
   O         59.   As set forth in greater detail herein, Defendants breached their fiduciary
  10 duty by failing to oversee and monitor the Company's information and reporting
  1 1 systems, under the second prong of Caremark. As alleged herein, Defendants owed
  12 very specific responsibilities to monitor their information and reporting systems for
  13 fraudulent and criminal conduct, and to ensure that the Company complied with all
  14 legal and regulatory requirements. Moreover, these responsibilities indisputably were
  15 known by Defendants. In conscious disregard of these responsibilities, Defendants
  16 failed to monitor or oversee the operations of OSI's information and reporting system,
  17 thereby disabling themselves from being informed of the non-compliance and
  18 fraudulent/unlawful practices. By failing to act in the face of a known duty to act, and
   19 by demonstrating a conscious disregard for their responsibilities, Defendants failed to
  20 act in good faith and breached their fiduciary duty of loyalty.
  21         B.     Specific, Additional Duties Of The Audit Committee
  22         60.    At all relevant times, Defendants Good, Luskin, Hawkins and Ballhaus
  23 '~ ("Audit Committee Defendants") sat on OSI's Audit Committee.
  24         61.    According to the Audit Committee Charter,"the Committee will assist the
  25 Board in fulfilling its oversight responsibilities with respect to: (i) the annual and
  26
  27 6      In re Goldman Sachs Group, Inc. S'holderLitig., No. 5215-VCG,2011 Del. Ch.
     LEXIS 151, at *72(Del. Ch. Oct. 12,2011)(internal quotation omitted), cited in Reiter
  28
     v. Fairbank, No. 11693-CB,2016 Del. Ch. LEXIS 158, at *23(Del. Ch. Oct. 18,2016).
                                                 ]2
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 15 of 37 Page ID #:23




   1 quarterly financial information to be provided to stockholders and the SEC; (ii) the
   2 system of internal controls that management has established; and (iii) the internal and
   3 external audit process."
   4        C.      Specific, Additional Duties Of The Risk Management Committee
   5        62.     At various pertinent times hereto, Defendants Ballhaus, Chizever, Good
   6 and Luskin sat on OSI's Risk Management Committee.
   7        63.      According to this Committee's Charter, "[t]he purpose of the Risk
   8 Management Committee ... will be to assist the Board in its oversight of the
   9 Company's management of key risks, including strategic, operational, legal,
  10 regulatory, compliance, security, reputational and other risks, as well as the guidelines,
  1 1 policies and processes for monitoring and mitigating such risks."
  12        64.     Moreover, the Risk Management Committee's Charter also states: "[r]isk
  13 assessment and risk management are the responsibility ofthe Company's management.
  14 The Committee has an oversight role and, in fulfilling that role, it relies on the reviews
  15 and reports provided by Company management. The Committee shall have the
  16 authority, as it deems appropriate, to conduct investigations into any matters within its
  17 scope of responsibility and retain as needed any independent counsel, consultants and
  18 other outside experts or advisors as the Committee believes to be necessary or
  19 appropriate to perform its duties and responsibilities."
  20         65.    Specifically, the Risk Management Committee's Charter also charges the
  21 Committee with responsibility to:
  22           • Monitor all enterprise risks, with the understanding that certain specific
  23                responsibilities for risk oversight have been delegated to other Board
  24                committees.
  25             • Coordinate with the other standing committees ofthe Board to assist such
  26                committees in their review of the Company's risks, the oversight of which
  27                has been delegated to them.
  28
                                                  13
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 16 of 37 Page ID #:24




   1               of the Company's risk and make recommendations as appropriate to the
   2               Board.
   3            • Review and approve the appointment or replacement of the Chief Ethics
   4               and Compliance Officer.
   5            • Together with the Chief Executive Officer, develop and regularly assess
   6               the continuing appropriateness of a succession plan for the Company's
   7               Chief Executive Officer and, as applicable, the Company's other
   8               Executive Officers. Annually review the succession plan with the Board.
   9            • Review risk-related disclosures in the Company's Securities and
  10               Exchange Commission filings.
  11            • Maintain minutes or other records of meetings and activities of the
  12               Committee.
  13            • Ensure Committee members receive ongoing education regarding risk
  14               management concepts, leading practices, and emerging risks.
  15            • Review and reassess annually the Charter, structures, process and
  16                membership of the Committee.
  17         D.     Specific, Additional Duties Under OSI's Code Of Ethics And
  18               Conduct
  19         66.   The Company revised its Code of Ethics and Conduct ("Code") in May
  20 2016. The Code "contains [the] company's general guidelines and requirements for
  21 conducting business according to the highest ethical standards and best practices. This
  22 Code applies to employees, officers, and directors of OSI Systems, Inc.[]and our
  23 subsidiaries worldwide."
  24         67.   The Code unambiguously states that "[o]beying the law is part of the
  25 foundation on which our ethical standards are built. You have an obligation to comply
  26 with every applicable local, regional, or national law or regulation in those jurisdictions
  27 in which we have a presence and operate our business. Violations of these laws can be
  28 extremely costly to us and can subject us (or you) to civil and criminal penalties."
                                                  15
                            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 17 of 37 Page ID #:25




    1        68.   As to financial reporting, the Code provides that, "[a]s a publicly traded
   2 company, we are obligated to comply with applicable securities laws, regulations, and
   3 reporting requirements. Our corporate policy and these rules and regulations mandate
   4 that we report financial transactions accurately, completely, fairly, and in a timely and
   5 understandable manner. We will not tolerate inaccurate, incomplete, delayed, or
   6 falsified reporting. Employees who are involved with financial reporting are required
   7 to understand and comply with applicable accounting standards and laws. If you have
   8 any questions or concerns about our financial reports or disclosures, Speak Up."
   9         69.   With regard to government contracting compliance, the Code states that
  10 "OSI is committed to compliance with U.S. and international government contracting.
   1 1 Business dealings with government customers often include additional regulatory and
   12 legal requirements. Employees involved in federal contracting processes (solicitation,
   13 bids, proposals, contract and program management, operations, etc.) must: review and
   14 understand all applicable laws, regulations, and customer requirements associated with
   15 our bids, proposals, and contracts; provide timely, thorough, and accurate information
   16 in connection with our proposals, certifications, and representations; follow company
   17 protocol with regard to the review, approval, and signature of contract-related
  ]8 documents and processes; complete annual contracting compliance training, and;
   19 Speak Up and report any suspected misconduct or unethical conduct associated with a
  20 government contract or subcontract (including, but not limited to, overbilling the
  21 government, false information or claims, violation of law or statute, or other unethical
  22 behavior)."
  23         70.   With respect to anti-corruption and anti-bribery, the Code states that"[w]e
  24 are firmly committed to complying with international anti-corruption and anti-bribery
  25 laws including the U.S. Foreign Corrupt Practices Act(FCPA)and the U.K. Bribery
  26 Act. OSI's Anti-Corruption Compliance (ACC) Policy strictly prohibits making,
  27 offering, promising, or authorizing a corrupt payment of money, or anything of value,
  28 to a government official or any other person in order to obtain or retain business, or to
                                                 16
                           V ERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 18 of 37 Page ID #:26




   1 direct business, or to achieve any business-related objective. You are also prohibited
   2 from receiving a corrupt payment of money, or anything of value, in connection with
   3 your employment with our company. All employees are required to read and abide by
   4 our Anti-Corruption Compliance Policy, which places strict guidelines on extending
   5 gifts and entertainment, covering travel and accommodation expenses for third-parties,
   6 and interacting with OSI's business partners."
   7        71.    This Code,revised in May 2016,replaced the previous version ofthe Code
   8 dated May 2014.
   9        E.     Specific, Additional Duties Under Regulatory And Shareholder
  10              Settlements
  11        72.    OSI's repeated scandals with the U.S. Government had serious
  12 implications for the Company. On May 17, 2013, the Department of Homeland
  13 Security ("DHS") issued OSI with a Notice of Proposed Debarment and automatic
  14 suspension of Rapiscan that became effective on May 20, 2013. In addition to losing
  15 government contracts valued in the hundreds of millions of dollars, a sustained
  16 debarment from the DHS would have prevented OSI from contracting with the U.S.
  17 Government in the future, jeopardizing hundreds of millions of dollars in Company
  18 revenue.
  19        73.   To avoid debarment, on June 21, 2013, the Company announced that its
  20 subsidiaries, Rapiscan Systems, Inc. and Rapiscan Government Services, Inc., had
  21 entered into a 30-month Administrative Agreement with the DHS ("Administrative
  22 Agreement") whereby the Company "agreed to certain compliance upgrades and
  23 organizational improvements, including maintenance of a robust compliance program.
  24 Rapiscan has also made certain personnel changes and has created additional positions
  25 dedicated to government contracting compliance and administration, corporate
  26 compliance, and quality assurance. Further, for the duration of the term of the
  27 Agreement, Rapiscan has agreed to the continued review of its compliance and ethics
  28 program, including the retention by Rapiscan of an independent consultant to perform
                                               17
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 19 of 37 Page ID #:27




    1 semi-annual assessments of its compliance policies, procedures, and practices.
   2 Rapiscan has also agreed to additional DHS reporting requirements."
    3        74.   Moreover, in settling the prior derivative litigation, OSI undertook even
   4 more stringent corporate governance requirements to ensure compliance with the law.
   5 Under the Derivative Settlement (finally approved on May 2, 2017), a "Formal
   6 Investigations Protocol was adopted to formalize responsibility for investigating ethics
   7 and compliance violations."        In addition, OSI agreed to conduct "Corporate
    8 Governance Reviews," under which OSI was "required to retain an ethics and
   9 compliance specialist to conduct periodic reviews for one year after the expiration of
   10 the Administrative Agreement, currently set to expire in December 2017."
   11        75.   Moreover,the Derivative Settlement resulted in the appointment of a Lead
   12 Independent Director who is to "advise the Chairman of the Board as to the quality,
   13 quantity, and timeliness of the flow of information from the Company's management
   14 that is necessary for the independent directors to perform their fiduciary duties, and
   15 although the Company's management is responsible for the preparation of materials
   16 for the Board, the Lead Independent Director may specifically request the inclusion of
   17 certain material."    The settlement also resulted in the appointment of a New
   18 Independent Director who "will have compliance related experience           defined as
   19 successful experience in ahighly-regulated industry (e.g., government contracting or
  20 healthcare)." That New Independent Director is Defendant Chizever.
  21         76.   As an added incentive to having an effective Compliance Program in
  22 place, the Derivative Settlement directly tied compensation to compliance. The
  23 settlement provided that "OSI shall amend its Compensation Committee Charter to
  24 include compliance as a factor in determining incentive compensation. OSI already has
  25 implemented ethics and compliance as a component of performance reviews affecting
  26 compensation. OSI shall amend this committee's charter to specify that in determining
  27 incentive compensation for relevant senior executives, the Compensation Committee
  28 will consider conduct in compliance with or in violation of the Company's Code of
                                                18
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 20 of 37 Page ID #:28




    1 Ethics."
   2 IV.    DEFENDANTS'BREACHES OF FIDUCIARY DUTY
   3        77.   At all relevant times, OSI had an information and reporting system that
   4 was supposedly designed to monitor the Company's compliance with applicable laws
   5 and regulations. Ostensibly, this monitoring system was put in place pursuant to the
   6 Code of Conduct, enhanced by the Administrative Agreement and further enhanced by
   7 the terms of the Derivative Settlement.
   8        78.   In order to discharge their fiduciary duties, Defendants, at a minimum,
   9 should have taken a number of basic steps to monitor OSI's information and reporting
  10 system. Among other steps, Defendants should have familiarized themselves with the
  1 1 circumstances surrounding the Albanian Contract. At no time did any Defendant
  12 inquire as to the circumstances of the procurement of the Albanian Contract.
  13 Importantly, when certain "red flags" appeared, identified with particularity herein,
  14 such as delays in the implementation of the Albanian Contract, the need to renegotiate
  15 the Albanian Contract, and the need for arbitration concerning the Albanian Contract,
  16 Defendants did not conduct any investigation, made no inquiries and did not follow up.
  17        A.    OSI's Audit Committee Failed To Monitor OSI's Information And
  18              Reporting System And Failed To Take Adequate Steps To Ensure
  19              That OSI's Albar►ian Contract Was Compliant With All Relevant
  20              Laws
  21        79.   As reflected in the minutes of their meetings, the Audit Committee failed
  22 to monitor OSI's information reporting system to assess the state of the Company's
  23 compliance with the regulations concerning government contracts as those regulations
  24 related to the Albanian Contract.     The minutes show that there were only two
  25 discussions by the Audit Committee of the Albanian Contract over a period of five
  26 years, one on October 21, 20l 3 and one on April 21, 2016, both of minor substance.
  27        80.   None of the produced minutes indicate any discussion of the multiple red
  28 flags raised by the Albanian Contract, including:      (i) the unexplained favorable
                                               l9
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 21 of 37 Page ID #:29




   1 treatment from the Albanian government, such as receiving, on November 11, 2011,
   2 an 8%bonus on OSI's bid;(ii) the transfer, authorized by Defendant Mehra, of49% of
   3 OSI's interest in S2 to the Albanian holding company ICMS, owned by an Albanian
   4 dentist Perini, for consideration of less than $5.00; (iii) the joint venture and profit-
   5 sharing agreement with ICMS;(iv) the denouncement of the contract by the newly-
   6 elected government upon Berisha's departure from office;(v) the recommendation by
   7 the Albanian Competition Authority for the revision of the contract; and (vi) the new
   8 Albanian government's refusal to implement the contract and attempt to unilaterally
   9 terminate it.
  10        81.      According to Company's Board minutes, on October 21, 2013, the Audit
  1 1 Committee met. Jason Lawson,from Moss Adams LLP,OSI's auditors, discussed "the
  12 Company's new turnkey security system in Albania." The minutes reflect no details
  13 of the discussion and no follow up by the Audit Committee. Moreover, no books and
  14 records produced by the Company show what, if any, information Lawson had
  15 regarding the Albanian Contract, or what he shared with the Audit Committee, and
  16 there is no suggestion that Lawson was even privy to the details surrounding the
  17 awarding and implementation of the Albanian Contract.
  18        82.      Between October 21,2013 and Apri121,2016,the Audit Committee never
  19 again discussed the Albanian Contract. For example, on October 28, 2015, the Audit
  20 Committee met. The minutes reflect that the Company's VP of Internal Audit, Felipe
  21 Velasquez ("Velasquez"), reported on "compliance with the Administrative
  22 Agreement with DHS, and FCPA compliance. In response to questions from Messrs.
  23 Luskin and Ballhaus, Messrs. Velasquez and Cook [VP, Corporate Compliance]
  24 discussed the environment for ethics and compliance at the Company." The minutes
  25 of that meeting further reflect that compliance programs were generally discussed and
  26 that Mr. Cook discussed the upcoming report to DHS under the Administrative
  27 Agreement. Committee members did not discuss the Albanian Contract at this Audit
  28 Committee meeting.
                                                20
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 22 of 37 Page ID #:30




    1       83.   On January 25,2016,the Audit Committee met again. The minutes reflect
   2 that Velasquez reported on "compliance with the Company's Anti-Corruption
   3 program, the Administrative Agreement with DHS, and the Enterprise Risk
   4 Management program." However, again, the Audit Committee did not discuss the
   5 Albanian Contract at this meeting.
   6        84.   It was not until the Audit Committee's meeting on April 21, 2016 that the
   7 Albanian Contract was once again mentioned. According to the minutes, Alan Edrick
   8 (Executive Vice President and Chief Financial Officer) ("Edrick") responded to
   9 questions from Good and "discussed cash flows for the Company's turnkey scanning
  10 program in Albania and overall collections." However, books and records produced by
  1 1 the Company do not show what, if any, information Edrick shared with the Board
  12 regarding the Albanian Contract.
  13        85.   On October 26, 2016, the Audit Committee met. The minutes reflect that
  14 Velasquez reported on "the Company's compliance with the FCPA and the
  15 Administrative Agreement with DHS." According to the minutes, Cook "reported on
  16 the activities of the Compliance Department" and also discussed the "independent
  17 assessment of the Company's Ethics and Compliance Program." There is no reference
  18 to any discussion ofthe Albanian Contract at this Audit Committee meeting.
  19        86.   On January 25, 2017, the Audit Committee met. The minutes reflect that
  20 Velasquez reviewed "the Company's compliance with the DHS Administrative
  21 Agreement...and the FCPA." The minutes also reflect that Cook "reported on
  22 interactions with the DHS relating to the Administrative Agreement." There is no
  23 reference to any discussion of the Albanian Contract at this Audit Committee meeting.
  24        87.   At the Audit Committee meeting on August 22, 2017, Velasquez
  25 "discussed compliance with the Administrative Agreement with DHS and the FCPA..."
  26 The minutes also reflect that Cook "reviewed the activities of the Ethics and
  27 Compliance function during fiscal 2017...[and] also reported on the status of the
  28 Administrative Agreement with the DHS." There is no reference to any discussion of
                                              2l
                          VERIFIED SHAREHOLDER DERNATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 23 of 37 Page ID #:31




   1 the Albanian Contract at this Audit Committee meeting.
   2           88.   On October 25, 2017, the Audit Committee met. According to the
   3 minutes, Cook "reported on compliance with the DHS Administrative Agreement,
   4 stating that the compliance consultant had issued her last report to DHS...[and] stated
   5 that the report was positive and reviewed its key findings." There is no reference to
   6 any discussion of the Albanian Contract at this Audit Committee meeting.
   7           89.   In short, since 2013,there have only been two meetings at which the Audit
   8 Committee referred to the Albanian Contract. Remarkably, at those two meetings, the
   9 Audit Committee did not even discuss any ofthe specifics related to the circumstances
  10 of obtaining the Albanian Contract or the accounting for the Albanian Contract.
  11           90.   What is even more remarkable about the Audit Committee's (and the
  12 Board's) lack of attention to the Albanian Contract situation is the fact that, in their
  13 interim review for the period ending December 31, 2015, OSI's auditor, Moss Adams
  14 LLP, categorized "Albania contract update" as a topic under "Items ofSignificancefor
  15 QuarteYly Review." (emphasis added). OSI has produced no minutes showing any
  16 discussion regarding this entry by any member of the Audit Committee or by any
  17 member of the Board. An auditor notation as an item of "Significance for Quarterly
  18 Review" evidences a red flag that should have garnered serious attention by the Audit
  19 Committee and the other members of the Board.              However, neither the Audit
  20 Committee nor the other members of the Board inquired about the Albanian Contract
  21 at all.
  22           B.    The Board As A Whole Failed To Monitor OSI's Information And
  23                 Reporting System And Failed To Take Adequate Steps To Ensure
  24                 That OSI's Albanian Contract Was Compliant With All Relevant
  25                 Laws
  26           91.   Apart from the Audit Committee, the Board as a whole consciously
  27 disregarded its duties to monitor the Company's reporting and information system.
  28 Specifically, none of the Board minutes produced by the Company indicate any
                                                 22
                            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 24 of 37 Page ID #:32




    1 discussion of the multiple red flags facing the Company which include: (i) the
   2 unexplained favorable treatment from Albania's government such as receiving, on
   3 November 11, 2011, an 8% bonus on OSI's bid; (ii) the transfer, authorized by
   4 Defendant Mehra, of 49% of OSI's interest in S2 Albania to the Albanian holding
   5 company ICMS, owned by an Albanian dentist Perini, for consideration of less than
   6 $5.00; (iii) the joint venture and profit-sharing agreement with ICMS; (iv) the
   7 denouncement of the contract by the newly-elected government upon Berisha's
   8 departure from office;(v)the recommendation by the Albanian Competition Authority
   9 for the revision of the contract; and (vi) the new Albanian government's refusal to
  10 implement the contract and attempt to unilaterally terminate it.
  11        92.    On October 21, 2013, the full Board met. The meeting minutes reflect
  12 that Defendants Chopra, Good, Luskin, Feinberg, and Bauhaus were in attendance.
  13 Edrick discussed the Albania "turnkey security screening programs, including cash
  14 flows,profits and return on investment." However, books and records produced by the
  15 Company do not show what, if any, information Edrick shared with the Board
  16 regarding the Albanian Contract.
  17        93.    The full Board met again on April 23, 2014. The meeting minutes reflect
  18 that with Defendants Chopra, Good, Luskin, Feinberg, and Bauhaus in attendance,
  19 Chopra discussed the status of the Company's turnkey screening program in Albania.
  20 However, no books and records produced by the Company show the particularity of
  21 what was discussed with the Board or that the Board inquired about or learned of the
  22 circumstances surrounding the awarding of the Albanian Contract.
  23        94.    On August 22, 2014, the full Board met again. The meeting minutes
  24 reflect that with Defendants Chopra, Mehra, Good, Luskin, Feinberg, and Bauhaus in
  25 attendance, Chopra discussed the status of the Company's turnkey screening program
  26 in Albania. However, no books and records produced by the Company show the
  27 particularity of what was discussed with the Board or that the Board inquired about or
  28 learned of the circumstances surrounding the awarding of the Albanian Contract.
                                                23
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 25 of 37 Page ID #:33




    1       95.    This was despite the fact that, among the materials presented to the Board
   2 in connection with the August 22, 2014 Board meeting, there was an update which
   3 referred specifically to the Albanian Contract and which stated prominently, on the
   4 bottom border of the document, "Challenging Situation." In addition, under the
   5 heading "Other" there were three items - "Operating Start date delayed";"Government
   6 Administration change"; "US Embassy very supportive." Remarkably, neither the
   7 Board minutes nor the accompanying Board materials reveal that any member of the
   8 Board inquired, or was told any details, about the Albanian Contract, why it was a
   9 "Challenging Situation" and/or what the significance was of the change in government
  10 administration. Being told that a significant Company contract has resulted in a
  1 1 "Challenging Situation" is a red flag that would warrant additional inquiry. The Board
  12 Defendants failed to monitor.
  13        96.    On October 21, 2014, the full Board met. The meeting minutes reflect
  14 that with Defendants Chopra, Mehra, Good, Luskin, Feinberg, and Ballhaus in
  15 attendance, Mehra, who was personally involved in the misconduct concerning the
  16 Albanian Contract, "provided an update on the turnkey security services
  17 business...[and] discussed the status of the turnkey programs in Puerto Rico and
  18 Albania." However, no books and records produced by the Company show what was
  19 discussed with the Board or that the Board inquired about or learned of the
  20 circumstances surrounding the awarding of the Albanian Contract.
  21        97.    The full Board met again on December 12, 2014. The meeting minutes
  22 reflect that with Defendants Chopra, Good, Luskin, Feinberg and Ballhaus in
  23 attendance, "Mr. Chopra responded to questions from the other directors regarding
  24 turnkey scanning programs in Mexico, Puerto Rico and Albania..." However, the
  25 specific details of what was discussed with the Board(or what the Board inquired about
  26 or learned regarding the circumstances surrounding the awarding of the Albanian
  27 Contract) are not evident in any of the books and records produced by the Company.
  28        98.    On April 22, 2015, the full Board held another meeting. The meeting
                                                24
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 26 of 37 Page ID #:34




    1 minutes reflect that with Defendants Chopra, Mehra, Good, Luskin, Feinberg, and
   2 Ballhaus in attendance, Mehra reported on the status ofthe Company's turnkey security
   3 inspection program in Albania and on "the financial results for the turnkey services
   4 business." However,the specific details ofwhat was discussed with the Board(or what
   5 the Board inquired or learned regarding the circumstances surrounding the awarding
   6 of the Albanian Contract) are not evident in any of the books and records produced by
   7 the Company.
   8        99.    The materials presented to the Board in connection with the Apri122,2015
   9 Board Meeting included, among other things, a status sheet with the following bullet
  10 points appearing under the heading "Albania":"Significant discussions ongoing to find
  1 1 a resolution" and "Arbitration Process continues."    Remarkably, neither the Board
  12 minutes nor the accompanying materials show that any member of the Board inquired
  13 about or was told any details about the Albanian Contract and/or any details of the
  14 arbitration. Being told that a major Company contract has resulted in "Significant
  15 discussions ongoing to find a resolution" and an ongoing arbitration are red flags that
  16 would warrant additional inquiry. These Board Defendants failed to monitor.
  17         100. On August 19, 2015,the full Board met. The meeting minutes reflect that
  18 with Defendants Chopra, Mehra, Good, Luskin, Feinberg, and Bauhaus in attendance,
  19 Mehra reported on the status ofthe Company's turnkey security inspection program in
  20 Albania and on "the financial results for the turnkey services business." However, no
  21 books and records produced by the Company show that the Board followed up as to
  22 the "Significant discussions" or arbitration that were reflected in the Board materials
  23 from the April 22, 2015 Board meeting. The Board continued to ignore the red flags.
  24         101. The full Board met again on October 28, 2015. The meeting minutes
  25 reflect that with Defendants Chopra, Mehra, Good, Luskin, Feinberg (by telephone)
  26 and Ballhaus in attendance, Edrick "provided financial results for security turnkey
  27 solutions." Then,"[i]n response to a question from Mr. Luskin, Mr. Chopra discussed
  28 the Security Division's maintenance and repair service business." "Mr. Chopra also
                                                25
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 27 of 37 Page ID #:35




    1 discussed the cargo inspection projects and business dynamics in that market." Further,
    2 "Mr. Mehra provided the Board with an update on the status of the turnkey screening
    3 program in Albania." The minutes do not refer to any discussion regarding: the
    4 terminated Albanian contract; OSI's arbitration of the Albanian Contract; the
    5 renegotiated Albanian Contract; or any follow up from the April 22, 2015 Board
    6 Meeting. The Board continued to ignore the red flags.
    7         102. The full Board met again on December 8, 2015. The meeting minutes
    8 reflect that with Defendants Chopra, Mehra, Good, Luskin, Ballhaus, and Hawkins in
    9 attendance, Mehra "provided an update of the turnkey solutions business" and a
   10 discussion on the "status of turnkey screening programs" in Albania, Puerto Rico and
   1 1 Mexico. The minutes also reflect that"Mr. Mehra then answered the Board's questions
   12 about the turnkey solutions business, including a question from Mr. Hawkins about the
   13 financial models employed and a question from Mr. Luskin about opportunities in
   14 Japan." "Financial results for security turnkey solutions" was also discussed. The
   15 minutes do not refer to any discussion regarding: the terminated Albanian contract;
   16 OSI's arbitration of the Albanian Contract; the renegotiated Albanian Contract; or any
   17 follow up from the April 22, 2015 Board Meeting. The Board continued to ignore the
   18 red flags.
   19         103. The full Board met again on January 25, 2016. The Board materials sent
   20 to the Board in connection with the January 2016 Board meeting reflect that "Albania
   21 becomes fully operational in Q3 FY16." In addition to some financial information and
   22 some site information, the materials state that Albania "is ramping up nicely" and that
   23 there are "no payment issues." There appears to be no discussion as to what accounted
   24 for the delay and no discussion of the change in contractual terms or the circumstances
   25 surrounding the procurement of the Albanian Contract.
   26         104. The full Board met again on April 21, 2016. The Board materials sent to
   27 the Board in connection with the April 2016 Board meeting reflect that "Albania
   28 became fully operational in Q3." In addition to some financial information and some
                                                 26
                           VER1FlED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 28 of 37 Page ID #:36




   1 site information, the materials state that Albania "is fully operational and contributing
   2 nicely" and that there are "no payment issues." There appears to be no discussion as
   3 to what accounted for the delay and no discussion of the change in contractual terms
   4 or the circumstances surrounding the procurement of the Albanian Contract.
   5        105. The full Board met again in August 2016 and October 2016. For both
   6 meetings, the materials given to the Board in connection with this meeting state in
   7 identical language, the following information regarding the Albanian Contract: "Fully
   8 operational and contributing nicely" and "no payment issues."
   9        106.   The full Board met again in January 2017. The Board materials sent to
  10 the Board in connection with the January 2017 Board meeting reflect that "Albania
  1 1 became fully operational in Q3 FY16."
  12        107. The full Board met again in April and August 2017. The Board materials
  13 sent to the Board in connection with the April and August 2017 Board meetings reflect
  14 that "Albania became fully operational in Q3 FY16," that Albania "was fully
  15 operational and contributing nicely" and that there were "no payment issues."
  16        108. With regard to each of the Board meetings reflected above, there appears
  17 to be no discussion as to the circumstances surrounding the procurement of the
  18 Albanian Contract nor any of the other issues surrounding the delay, renegotiation, or
  19 arbitration regarding the Albanian Contract.
  20        109. Notably, the FY 2017 Internal Audit Annual Report shows that in testing
  21 controls overseas, Albania was not tested.
  22        C.     The Company's Material False Statements And Omissions With
  23               Regard To The Albanian Contract
  24        110. At all relevant times, OSI touted in its SEC filings that its turnkey model
  25 was the Company's most promising new business segment and that it would provide
  26 higher profit margins, greater revenue visibility and consistency, and substantial
  27 growth opportunities in international markets.
  28        111. OSI's Board was charged with making sure that its filings with the SEC
                                                27
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 29 of 37 Page ID #:37




    1 were complete and truthful.
   2         112. OSI's representations, however, regarding the success and sustainability
    3 of the turnkey model, including the Albanian Contract, were materially false and
   4 misleading and omitted material facts.
   5         113. For example, OSI repeatedly failed to disclose that the Company's $150
   6 to $250 million turnkey contract with the Albanian government was the result of a
   7 corrupt arrangement whereby OSI transferred 49% of its Albanian Contract and that
   8 lucrative "profit shar[ing]" rights had been transferred to an undisclosed Albanian shell
   9 entity ostensibly owned by the Albanian dentist, Perini, who reportedly had ties to the
   10 outgoing Albanian government that issued the contract to OSI.
   11        114. On August 25, 2014, the Company made mention of the Albanian
   12 government's decision to suspend the contract, however no indication was provided as
   13 to the allegations of corruption or to the political turmoil that had surrounded the
   14 awarding of the contract. The Company stated:
   15        Last year, we announced a 15-year contract that we received from the
   16        government of Albania to provide turnkey cargo and vehicle screening services
   17        at various sites throughout the country of Albania. Unfortunately, we recently
   18        learned that the customer, the Albanian newly elected government, has halted
   19        further progress on the contract and put into doubt the continuation of the
  20         program. The program had been proceeding smoothly and ahead of schedule.
  21         We intend to strongly enforce our contractual rights and hope to reach an
  22         amicable outcome. I would also note here that no revenues from Albania are
  23         included from this contract in the revenue guidance we are providing for fiscal
  24         2015. You can understand that, under the circumstances, we cannot comment
  25         further at this time.
  26         115. Additionally, OSI's Form 10-K for fiscal year 2017 further stated that "in
  27 August 2013, we announced a 15-year contract award from the Government of Albania
  28 to provide turnkey cargo and vehicle screening services at various sites throughout the
                                                28
                            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 30 of 37 Page ID #:38




    1 country. We were recently notified that the Government of Albania has halted further
   2 progress on the contract. We have begun proceedings to protect our legal rights."
    3 Again, no indication was provided as to the allegations of corruption or to the political
   4 turmoil that had surrounded the awarding of the contract.
   5         116. Moreover, OSI still maintained on its books and records throughout that
   6 S2 Albania was a fully owned subsidiary of the Company.
   7         117. It was not until the publication of the Muddy Waters reports that investors
   8 were aware of the events surrounding the Albanian Contract.
   9 V.      OSI HAS SUFFERED SIGNIFICANT DAMAGE AS A RESULT OF
  10         DEFENDANTS'BREACHES
   11        118. As a result of Defendants' breaches, OSI shareholders have suffered
   12 significant harm. As a result of the events surrounding the Albanian Contract, the
   13 Company is the subject of an investigation by the Enforcement Division of the SEC
  14 and by the U. S. Department of Justice. In addition, the Company is a defendant in
   15 ongoing litigation pending in federal court.
   16        119. The Company is facing the possibility of paying fines in connection with
  17 the governmental investigation and damages in connection with the ongoing civil
  18 litigation.
  19         120. Moreover, as a serial recidivist, it is clear that the Company, despite
  20 having entered into the Administrative Agreement calling for enhanced corporate
  21 governance protocols and the prior Derivative Settlement calling for yet even further
  22 enhanced corporate governance protocols, the Company may face debarment
  23 proceedings as a government contractor and may have to undertake a more radical
  24 transformation at the Board level than experienced so far.
  25 Vi.     TWO DEFENDANTS WERE RICHLY REWARDED DESPITE THEIR
  26         INVOLVEMENT IN THE MISCONDUCT IN CONNECTION WITH
  27         THE ALBANIAN CONTRACT
  28         121. Soon after the Muddy Waters report was published on December 6, 2017,
                                                 29
                            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 31 of 37 Page ID #:39




    1 the Board apparently acted to financially reward Chopra. The Board had no questions
    2 during the years of turmoil regarding the Albanian Contract, but within days of the
    3 reporting of serious allegations of broad misconduct, which has resulted in two
    4 governmental investigations, the Board acted swiftly to increase Chopra's
    5 compensation. As reported in the Company's Form 10-Q for the first quarter of 2018:
   6 "On December 31,2017, we and Deepak Chopra, our Chief Executive Officer, entered
    7 into an amendment to Mr. Chopra's employment agreement that, among other things,
    8 provides fora $13.5 million bonus payment to Mr. Chopra on or within 45 days of
    9 January 1, 2024 contingent upon Mr. Chopra's continued employment with us through
   10 that date, subject to accelerated payout terms in the event of Mr. Chopra's death or
   1 1 disability after January 1, 2019. The bonus is recorded in the financial statements over
   12 the remaining term of the employment agreement."
   13         122. This financial award is directly contrary to the Charter of the
   14 Compensation and Benefits Committee, which states: "In determining incentive
   15 compensation for relevant senior executives, the Committee will consider conduct in
   16 compliance with or in violation of the Company's Code of Ethics and Conduct. It is
   17 also contrary to the terms of the settlement of the previous derivative action.
   18         123. The 2017 financial award was not the only curious compensatory award
   19 by the Board. In 2015, OSI's Compensation Committee established a separate
  20 incentive program tied to the annual performance of the Company's turnkey solutions
  21 business.
  22          124. In 2016, 23,800 RSUs owned by Mehra vested a result of his achieving a
  23 bookings target of $225 million. In 2017, Mehra received $705,000 for exceeding the
  24 operating income target of$10 million in the turnkey segment.
  25          125. Moreover, in 2017, although the Company had "determined not to adjust
  26 any base salary levels" for any of its executive officers, Mehra's "salary was increased
  27 by approximately 14% to $400,000 to compensate him for taking on significantly
  28 greater responsibility for the oversight and management of the cargo and vehicle
                                                 30
                            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 32 of 37 Page ID #:40




   1 inspection and turnkey business lines within our Security division."
   2                           DERIVATIVE ALLEGATIONS
   3         126. Plaintiff brings this action derivatively in the right of and for the benefit
   4 of OSI to redress injuries suffered, and to be suffered, by OSI as a direct result of the
   5 violations of state law, including breaches of fiduciary duty by Defendants.
   6         127. OSI is named as a nominal defendant in this case solely in a derivative
   7 capacity. Plaintiff was a shareholder of OSI at the time of the transgressions of which
   8 he complains, and continues to be so. Plaintiff will adequately and fairly represent the
   9 interests of OSI and its shareholders in prosecuting and enforcing their rights.
  10 Prosecution of this action, independent of the current Board of Directors, is in the best
  1 1 interests of the Company.
  12         128. The wrongful acts complained of herein subject, and will continue to
  13 subject, OSI to continuing harm because the adverse consequences of the actions are
  14 still in effect and ongoing.
  15         129. The wrongful acts complained of herein were unlawfully concealed from
  16 OSI shareholders.
  17                                 DEMAND FUTILITY
  18         130. Demand upon the OSI Board that they institute this action in the
  19 Company's name would be entirely futile and is therefore excused.
  20         131. OSI's current Board consists of the following seven individuals:
  21 Defendants Chopra, Mehra, Good, Luskin, Ballhaus, Hawkins, and Chizever.
  22         132. Defendants Chopra and Mehra are incapable of considering apre-suit
  23 demand. Chopra and Mehra stand accused of securities fraud and face a substantial
  24 likelihood ofliability. The Company readily admits that Defendants Chopra and Mehra
  25 are not independent. Chopra and Mehra are also cousins.
  26         133. Defendants Good, Luskin, Ballhaus, and Hawkins are all incapable of
  27 considering apre-suit demand because they are, and have been, members of the Audit
  28 Committee. As such, each of these directors face a substantial likelihood of personal
                                                 3l
                           VERIFIED SHAREHOLDER DERIVATNE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 33 of 37 Page ID #:41




    1 liability for breaching their fiduciary duty. Each of these Director Defendants failed to
   2 abide by the Audit Committee's Charter in that they, among other things, failed to
   3 oversee management regarding major financial risks and failed to ensure that the
   4 Company maintained effective internal controls over financial reporting.
   5         134. Defendants Good, Luskin and Ballhaus are, additionally, members of the
   6 Risk Management Committee. The Risk Management Committee Charter mandates
   7 that the Committee members oversee management as to key enterprise risks, including
   8 strategic, operational, legal, regulatory and compliance.       Each of these Director
   9 Defendants therefore had even more heightened duties and are incapable of considering
  10 a pre-suit demand because they face a substantial likelihood of personal liability for
  1 1 breaching their fiduciary duty.
  12         135. Each member of the current Board cannot impartially consider apre-suit
  13 demand to bring a Claim for Relief against the Director Defendants because each
  14 member of the current Board faces a substantial likelihood of personal liability as a
  15 Director Defendant for breaching his fiduciary duty under Caremark.
  16         136. As demonstrated by the minutes of the various Board meetings and the
  17 Board presentation materials, the Director Defendants did not take any steps to make
  18 sure they were adequately informed of the Company's affairs in Albania. As members
  19 ofthe Board, the Director Defendants had specific duties to monitor for the Company's
  20 compliance with the FCPA, but consciously disregarded those responsibilities. The
  21 Director Defendants therefore face a substantial likelihood of liability for breach of
  22 their fiduciary duty under Caremark, and are interested for purposes of any demand.
  23         137. In addition, all of the current members of the Board are incapable of
  24 considering apre-suit demand because each of them faces a substantial likelihood of
  25 personal liability for failing to abide by the terms of the previous Derivative Settlement
  26 and each of them apparently agreed to provide for substantial compensation to Chopra
  27 just days after allegations were published about widespread fraud involving the
  28 Company's activities in Albania.
                                                 32
                           VERIFIED SHAREHOLDER DERIVATfVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 34 of 37 Page ID #:42




    1         138. Finally, each of the members of the Board other than Chizever are
   2 incapable of considering apre-suit demand because each of them faces substantial
    3 personal liability as recidivist violators who have previously failed to properly oversee
   4 the Company as it was losing substantial government contracts due to, among other
   5 things, its inability to comply with basic government procurement rules and
   6 regulations.
    7                                        COUNTI
    8                           BREACH OF FIDUCIARY DUTY
   9          139. Plaintiff incorporates by reference and re-alleges each and every
   10 allegation contained above, as though fully set forth herein.
   11         140. By reason of their fiduciary relationship with OSI, each of the Director
   12 Defendants owed,and owes, OSI the highest obligation ofloyalty, good faith, due care,
   13 oversight, fair dealing, and candor.
   14         141. In derogation of these duties, the Director Defendants have harmed the
   15 Company by their failure to properly monitor, properly supervise, ensure themselves
   16 of adequate internal controls, account for and disclose the events concerning the
   17 Albanian Contract.
   18         142. As a result of their breaches, OSI has suffered and will suffer significant
   19 financial and reputational harm. Thus, the Director Defendants are liable to the
  20 Company.
  21          143. Plaintiff, on OSI's behalf, has no adequate remedy at law.
  22                                 PRAYER FOR RELIEF
  23         WHEREFORE,Plaintiff demands judgment as follows:
  24         • Against all of the Director Defendants and in favor of OSI for the amount of
  25             damages sustained by the Company as a result of the Director Defendants'
  26             breaches of fiduciary duties;
  27         • Directing OSI to take all necessary actions to reform and improve its
  28             corporate governance and internal procedures to protect the Company and its
                                                 33
                            VERIFIED SHAREHOLDER DERIVATIVE COMPLAfNT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 35 of 37 Page ID #:43




    1          shareholders from a repeat of the damaging events described herein,
   2           including, but not limited to, the termination of certain directors and the
   3           placing of a supervisory monitor within OSI;
   4       • Declaring that Defendant Chopra forfeit his bonus of $13.5 million and that
   5           Defendant Mehra return his bonus of $705,000;
   6       • Awarding to Plaintiff the costs and disbursements of this action, including
   7           reasonable attorneys' fees, accountants' and experts' fees, costs, and
   8           expenses;
   9       • Declaring that Plaintiff may maintain this derivative action on behalf of OSI
  10           and that Plaintiff is a proper and adequate representative of the Company;
  11           and
  12       • Such other relief as this Court deems just and proper.
  13
  14                             JURY TRIAL DEMANDED
  15        Plaintiff hereby demands a trial by jury.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                34
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 36 of 37 Page ID #:44




    1   DATED: March 8, 2019              Respectfully submitted,
   2                                            X~~           __    ~.
                                          ,y      _   .-L._

   3
                                          LTL ATTORNEYS LLP
   4
                                          David W. Ammons
   5                                      David A. Crane
   6
                                          Peter Safirstein
   7                                      Elizabeth Metcalf
                                          SAFIRSTEIN METCALF LLP
   8
                                          350 Fifth Ave., 59`'' Floor
   9                                      New York, NY 10118
                                          Telephone:(212)201-2855
  10
                                          psafirstein(cLsafirsteinmetcalf.com
  11                                      eli~etcalf(cL;safirsteinmetcalf.com
  12
                                          Hung G. Ta
  13                                      JooYun Kim
  14                                      Natalia D. Williams
                                          HUNG G. TA,ESQ.PLLC
  15                                      250 Park Avenue, 7th Floor
  16                                      New York, NY 10177
                                          Telephone:(646)453-7288
  17                                      hta@hgtlaw.com
  18
                                          Attorneys for Plaintiff
  19                                      Jeffery Kocen
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           35
                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:19-cv-01741-VAP-SK Document 2 Filed 03/08/19 Page 37 of 37 Page ID #:45




     1                                    Jeffery Kocen a Deepak Chopra, et al.

    2
                I am a party to this action, and I have read the foregoing Complaint and know its contents.
    3
         The matters stated in the Complaint are true based on my own knowledge, except as to those
    4
         matters stated on information and belief, and as to those matters I believe them to be true.
    5

    6            I declare under penalty of perjury under the laws of the State of California that the

    7    foregoing is true and correct.

    8
                Executed on March 8, 2019, at Overland Park, Kansas.
    9

    10

    11
                                                                  fery Kocen
    12

    13

    14

    15

    16

    17

    18

   19

   ZO

   21

   22

   23

   24

   25

   26

   27

   28
